Citation Nr: 1024460	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  09-18 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for the 
cause of the Veteran's death due to VA medical treatment.




REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law




ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from July 1943 to November 
1946.  He served in European Theater of Operations with five 
Bronze Battle Stars and was awarded a Combat Infantryman's 
Badge.  He died in December 2005.  The appellant is the 
Veteran's widow.

This case  comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision by the 
RO that denied the appellant's claim for compensation 
benefits under 38 U.S.C.A. § 1151 for the cause of the 
Veteran's death as the result of VA treatment.

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on her part.



REMAND

The appellant asserts that the Veteran died in December 2005 
as the result of an anaphylaxis reaction with resulting edema 
of the larynx and hypoxia due to IV contrast material used in 
connection with an aortogram and angiogram procedure 
performed by VA.  See the January 2006 autopsy report.  

In pertinent part, 38 U.S.C.A. § 1151 (West 2002) provides 
for compensation for qualifying additional disability or 
death in the same manner as if such additional disability or 
death were service-connected.  A qualifying additional 
disability or death is one in which the disability or death 
was not the result of the Veteran's willful misconduct; and, 
the disability or death was caused by hospital care, medical 
or surgical treatment, or examination furnished the Veteran; 
and, the proximate cause of the disability or death is the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing the hospital care, medical or surgical 
treatment, or examination, or was the result of an event not 
reasonably foreseeable.  Id.  

Whether the proximate cause of a Veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
38 C.F.R. § 3.361(d)(2) (2009).  

Under the pertinent law and regulations, the standard in this 
determination is whether a reasonable health care provider 
would have considered the reaction to have been an ordinary 
risk of the procedure and whether the event was reasonably 
foreseeable, not whether this event was reasonably 
foreseeable for this Veteran.   See 38 U.S.C.A. § 1151; 
38 C.F.R. § 3.361.  

In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

The RO in this regard should consider whether the angiogram 
and aortogram were performed with the Veteran's informed 
consent.  The Veteran's attorney here argues that the RO has 
not addressed this matter.  See the February 2008 notice of 
disagreement.    

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a Veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
Veteran's additional disability or death; and VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider; or VA furnished the hospital 
care or medical or surgical treatment without the Veteran's 
informed consent.  

Determinations of whether there was informed consent involve 
consideration of whether the health care providers 
substantially complied with the requirements of 38 C.F.R. § 
17.32 (2009).  

Minor deviations from the requirements of 38 C.F.R. § 17.32 
that are immaterial under the circumstances of a case will 
not defeat a finding of informed consent.  38 C.F.R. § 
3.361(d)(1) (2009).

The Board finds that the RO should obtain and associate with 
the claims folder all documentation of the informed consent 
on the part of the Veteran for the aortogram and angiogram 
procedure that was performed on December 28, 2005.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take all indicated 
action in order to obtain from VA all 
documentation referable to the type of 
consent received by VA in connection with 
the angiogram and aortogram to include 
any consent form that was executed on the 
December 28, 2005 and associate those 
records with the claims file.  If the 
consent form cannot be obtained, the 
reasons for the unavailability should be 
documented in the claims file.  

2.  The RO also take appropriate steps to 
contact the appellant in order to afford 
her an opportunity to provide additional 
documentation referable to VA treatment 
received by the Veteran in December 2005.  
The appellant and her attorney should be 
notified that additional competent 
evidence may be submitted in support of 
the claim for VA benefits under the 
provisions of 38 U.S.C.A. § 1151.  

3.  Following completion of all indicated 
development, the RO should readjudicate 
the issue remaining on appeal in light of 
all the evidence of record, to include 
whether the angiogram and aortogram were 
performed with the Veteran's informed 
consent.  If any benefit sought on appeal 
remains denied, then a Supplemental 
Statement of the Case should be furnished 
to the appellant and her attorney.  They 
should be afforded a reasonable 
opportunity to respond thereto. 

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


